 



Exhibit 10.1
Universal Technical Institute, Inc.
2003 Incentive Compensation Plan
ARTICLE 1
PURPOSE
1.1 GENERAL. The purpose of the Universal Technical Institute, Inc. 2003
Incentive Compensation Plan (the “Plan”) is to promote the success and enhance
the value of Universal Technical Institute, Inc. (the “Company”) by linking the
personal interests of its Board members, employees, officers, and executives of,
and consultants and advisors to, the Company to those of Company shareholders
and by providing such individuals with an incentive for outstanding performance
to generate superior returns to shareholders of the Company. The Plan is also
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Board members, employees, officers, and
executives of, and consultants and advisors to, the Company upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent.
ARTICLE 2
EFFECTIVE DATE
2.1 EFFECTIVE DATE. The Plan is effective as of the date the Plan is approved by
the Board (the “Effective Date”). The Plan must be approved by the Company’s
shareholders within 12 months after the Effective Date. The Plan will be
considered approved by the Company’s shareholders if it receives the affirmative
vote of the holders of a majority of the shares of Company’s stock present or
represented and entitled to vote at a meeting duly held in accordance with the
Company’s Bylaws or by written consent of a majority of the Company’s
shareholders in lieu of a meeting. Any Awards granted under the Plan prior to
shareholder approval are effective when made (unless the Committee specifies
otherwise at the time of grant), but no Award may be exercised or settled and no
restrictions relating to any Award may lapse before the Plan is approved by the
Company’s shareholders. If the Company’s shareholders do not approve the Plan
within 12 months after the Effective Date, any Award previously made is
automatically canceled without any further act.
ARTICLE 3
DEFINITIONS
3.1 DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase will be given the meaning in this Section or in Sections 1.1 or 2.1
unless otherwise indicated. The following words and phrases will have the
following meanings:
          (a) “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, Performance Share Award, Performance-Based Award, or IPO Award
granted to a Participant under the Plan.
          (b) “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cause” means (except as otherwise provided in an Award Agreement)
any of the following: (i) Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony or a crime involving

1



--------------------------------------------------------------------------------



 



embezzlement, conversion of property or moral turpitude; (ii) a finding by a
majority of the Board of Directors of Participant’s fraud, embezzlement or
conversion of the Company’s property; (iii) Participant’s conviction of, or plea
of guilty or nolo contendere to, a crime involving the acquisition, use or
expenditure of federal, state or local government funds or the unlawful use,
possession or sale of illegal substances; (iv) an administrative or judicial
determination that Participant committed fraud or any other violation of law
involving federal, state or local government funds; (v) a finding by a majority
of the Board of Directors of Participant’s knowing breach of any of
Participant’s fiduciary duties to the Company or the Company’s stockholders or
making of a misrepresentation or omission which breach, misrepresentation or
omission would reasonably be expected to materially adversely affect the
business, properties, assets, condition (financial or other) or prospects of the
Company; (vi) Participant’s alcohol or substance abuse, which materially
interferes with Participant’s ability to discharge the duties, responsibilities
and obligations to or for the Company; provided, that Participant has been given
notice and 30 days from such notice fails to cure such abuse; and
(vii) Participant’s personal (as opposed to the Company’s) material and knowing
failure, to observe or comply with applicable laws whether as an officer,
stockholder or otherwise, in any material respect or in any manner which would
reasonably be expected to have a material adverse effect in respect of the
Company’s ongoing business, operations, conditions, other business relationship
or properties.
     Any rights the Company or any of its Subsidiaries has to determine the
existence of events giving rise to Cause are in addition to the rights the
Company or any of its Subsidiaries may have under any other agreement with the
Participant or at law or in equity. If, after a Participant’s termination of
employment or services, the Company discovers that the Participant’s employment
or services could have been terminated for Cause, the Participant’s employment
or services will, in the Board’s sole discretion, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.
          (e) “Change of Control” means: (i) any sale, lease, exchange, or other
transfer (in one transaction or series of related transactions) of all or
substantially all the Company’s assets to any person or group of related persons
under Section 13(d) of the Exchange Act (“Group”); (ii) the Company’s
shareholders approve and complete any plan or proposal for the liquidation or
dissolution of the Company; (iii) any person or Group becomes the beneficial
owner, directly or indirectly, of shares representing more than 50% of the
aggregate voting power of the issued and outstanding stock entitled to vote in
the election of directors of the Company (“Voting Stock”) and such person or
Group has the power and authority to vote such shares; (iv) any person or Group
acquires sufficient shares of Voting Stock to elect a majority of the members of
the Board; or (v) the completion of a merger or consolidation of the Company
with another entity in which holders of the Stock immediately before the
completion of the transaction hold, directly or indirectly, immediately after
the transaction, 50% or less of the common equity interest in the surviving
corporation in the transaction. Notwithstanding the foregoing, in no event will
a Change of Control be deemed to have occurred as a result of an initial public
offering of the Stock.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means the committee of the Board described in
Article 4.
          (h) “Covered Employee” means an employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.
          (i) “Disability” means (unless otherwise defined in an employment
agreement between the Company or any of its Subsidiaries and the Participant or
in the Participant’s Award Agreement) any illness or other physical or mental
condition of a Participant that renders the Participant incapable of performing
his customary and usual duties for the Company or Subsidiary, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder, which in the Committee’s sole
judgment is permanent and continuous in nature. The Committee may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the Participant’s condition.
          (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (k) “Fair Market Value” means, as of any given date, the fair market
value of Stock on a particular date determined by such methods or procedures
established by the Committee. Unless otherwise

2



--------------------------------------------------------------------------------



 



determined by the Committee the Fair Market Value of Stock as of any date is the
closing price for the Stock as reported on the New York Stock Exchange (or on
any national securities exchange on which the Stock is then listed) for that
date or, if no closing price is reported for that date, the closing price on the
next preceding date for which a closing price was reported. For purposes of IPO
Awards and Awards effective as of the effective date of the Company’s initial
public offering, fair market value of Stock shall be the price at which the
Company’s Stock is offered to the public in its initial public offering.
          (l) “Good Reason” means when used with reference to a voluntary
termination by Participant of Participant’s employment or service with the
Company, shall mean (i) a material reduction in Participant’s authority,
perquisites, position or responsibilities (other than such a reduction which
affects all of the Company’s senior executives on a substantially equal or
proportionate basis), or (ii) a requirement that Participant relocate greater
than 50 miles from Participant’s primary work location.
          (m) “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision.
          (n) “IPO Award” means the Option granted to each eligible Participant
pursuant to Article 12.
          (o) “Non-Employee Director” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor provision.
          (p) “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
          (q) “Option” means a right granted to a Participant under Article 7 or
Article 12 of the Plan to purchase Stock at a specified price during specified
time periods. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.
          (r) “Participant” means a person who, as a Board member, employee,
officer, or executive of, or consultant or advisor providing services to, the
Company or any Subsidiary, has been granted an Award under the Plan.
          (s) “Performance-Based Awards” means Awards subject to the terms and
conditions of Article 11. All Performance-Based Awards are intended to qualify
as “performance-based compensation” under Section 162(m) of the Code. To the
extent that the Committee desires to have an Award granted under any provision
of the Plan to qualify as “performance-based compensation” under Section 162(m)
of the Code, such Award shall comply with the terms of Article 11.
          (t) “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. One or more of the following
business criteria for the Company, on a consolidated basis, and/or for
Subsidiaries, divisions or for business or geographical units of the Company
and/or a Subsidiary shall be used by the Committee in establishing Performance
Goals for Performance-Based Awards: (1) earnings per share; (2) revenues or
gross margins; (3) cash flow; (4) operating margin; (5) return on net assets,
investment, capital, or equity; (6) economic value added; (7) direct
contribution; (8) net income; pretax earnings; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; earnings
after interest expense and before extraordinary or special items; operating
income; income before interest income or expense, unusual items and income
taxes, local, state or federal and excluding budgeted and actual bonuses which
might be paid under any ongoing bonus plans of the Company (as a group, for
purposes of this definition, these are referred to as “Profit Measures”);
(9) working capital; (10) management of fixed costs or variable costs;
(11) identification or consummation of investment opportunities or completion of
specified projects in accordance with corporate business plans, including
strategic mergers, acquisitions or divestitures; (12) total stockholder return;
(13) debt reduction; (14) capacity utilization; (15) contract and/or applicant
growth; (16) average number of students; (17) number of students enrolled;
(18) Profit Measures per training hour; (19) Profit Measures per student
(20) Retention/persistence of students; (21) Graduation rates; (22)
Course/program length; (23) Reduction on cycle time for funding; (24) Profit
Measures per square foot of facility; (25) Number of students per instructor;
(26) Revenue for on-line training; (27) Revenue for international training;
(28) Revenue for new business; (29) Number of seats available and utilized;
(30) Number of training hours provided; (31) Reduction in total salaries per
student; (32) Reduction in semi-

3



--------------------------------------------------------------------------------



 



variable costs; (33) Placement rates; (34) Full time equivalents employed per
student; (35) Full time equivalents per training hour provided; (36) Employee
retention; (37) Student show rates. Any of the above goals may be determined on
an absolute or relative basis or, if applicable, as compared to the performance
of a published or special index deemed relevant by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
that are comparable to the Company.
          (u) “Performance Goals” means, for a Performance Period, the written
goals established by the Committee for the Performance Period based upon the
Performance Criteria. Performance Goals shall be objective and shall otherwise
meet the requirements of Section 162(m) of the Code and regulations thereunder
including the requirement that the Performance Goals being “substantially
uncertain” at the time such Performance Goals are set. The Committee will,
within the time prescribed by Section 162(m) of the Code, objectively define the
Performance Goals it determines to use for a Performance Period for a
Participant. The Committee shall adjust either the Performance Goals or the
actual results to exclude the impact of an event or occurrence which the
Committee determines should appropriately be excluded, including without
limitation (i) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges, (ii) an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, (iii) a change in accounting standards required by
generally accepted accounting principles or (iv) in response to, or in
anticipation of, changes in applicable laws or regulations affecting the Company
or the Performance Goal.
          (v) “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, selected by the Committee, over
which the attainment of one or more Performance Goals will be measured for
purposes of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
          (w) “Performance Share” means a right granted to a Participant under
Article 9 and denominated in shares of Stock, to receive cash, Stock, or other
Awards, the payment of which is contingent on achieving certain Performance
Goals established by the Committee.
          (x) “Performance Unit” means a right granted to a Participant under
Article 9 and denominated in cash, to receive cash, Stock, other Awards or other
property, the payment of which is contingent on achieving certain Performance
Goals established by the Committee.
          (x) “Plan” means the Universal Technical Institute, Inc. 2003
Incentive Compensation Plan, as amended.
          (y) “Restricted Stock Award” means Stock granted to a Participant
under Article 10 that is subject to certain restrictions and to risk of
forfeiture.
          (z) “Stock” means the common stock of the Company and such other
securities of the Company that may be substituted for Stock pursuant to
Article 14.
          (aa) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive cash, Stock, or other Awards, all as
determined pursuant to Article 8.
          (bb) “Stock Unit” means a right granted to a Participant under
Article 10 to receive cash, Stock, or other Awards, pursuant to the terms of
Article 10.2.
          (cc) “Subsidiary” means any corporation or other entity of which the
Company owns, directly or indirectly, a majority of the outstanding voting stock
or voting power.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
ADMINISTRATION
4.1 COMMITTEE. The Plan will be administered by the Board or a Committee
appointed by, and which serves at the discretion of, the Board. If the Board
appoints a Committee, the Committee will consist of at least two individuals,
each of whom qualifies as (i) a Non-Employee Director, and (ii) an “outside
director” under Code Section 162(m) and the regulations issued thereunder.
Reference to the Committee in this Plan will refer to the Board if the Board
does not appoint a Committee.
4.2 ACTION BY THE COMMITTEE. A majority of the Committee will constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, will be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, any executive compensation consultant or other professional
retained by the Company to assist in the Plan’s administration.
4.3 AUTHORITY OF COMMITTEE. Subject to any specific designation in the Plan, the
Committee has the exclusive power, authority and discretion to:
          (a) Designate Participants to receive Awards;
          (b) Determine the type of Awards granted to each Participant;
          (c) Determine the number of Awards granted and the number of shares of
Stock to which an Award will relate;
          (d) Except as otherwise provided in the Plan, determine the terms and
conditions of any Award granted under the Plan including but not limited to, the
exercise price, grant price, or purchase price, any restrictions or limitations
on the Award, any schedule for lapse of forfeiture restrictions or restrictions
on the exercisability of an Award, and accelerations or waivers thereof, based
in each case on such considerations as the Committee in its sole discretion
determines; provided, however, that the Committee will not have the authority to
accelerate the vesting or waive the forfeiture of any Performance-Based Awards;
          (e) Amend, modify, or terminate any outstanding Award, with the
Participant’s consent unless the Committee has the authority to amend, modify,
or terminate an Award without the Participant’s consent under any other
provision of the Plan;
          (f) Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
          (g) Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
          (h) Decide all other matters that must be determined in connection
with an Award;
          (i) Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
          (j) Interpret the terms of, and any matter arising under, the Plan or
any Award Agreement; and
          (k) Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan.
4.4 DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan are final, binding, and conclusive on
all parties.

5



--------------------------------------------------------------------------------



 



ARTICLE 5
SHARES SUBJECT TO THE PLAN
5.1 NUMBER OF SHARES. Subject to adjustment provided in Section 14.1, the
aggregate number of shares of Stock reserved and available for grant under the
Plan will be 4,430,972.
5.2 LAPSED AWARDS. To the extent that an Award terminates, expires, or lapses
for any reason, any shares of Stock subject to the Award will again be available
to the Committee to grant Awards under the Plan.
5.3 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.
5.4 LIMITATION ON NUMBER OF SHARES AND CASH SUBJECT TO AWARDS. Notwithstanding
any provision in the Plan to the contrary, and subject to the adjustment in
Section 14.1, the maximum number of shares of Stock with respect to one or more
Awards that may be granted to any one Participant during any fiscal year of the
Company is 1,000,000. For Performance-Based Awards that are payable in cash, the
maximum amount payable to any one Participant for any fiscal year of the Company
equals the product of 1,000,000 and the Fair Market Value of the Stock as of the
first day of the Company’s fiscal year.
ARTICLE 6
ELIGIBILITY AND PARTICIPATION
6.1 ELIGIBILITY.
          (a) GENERAL. Persons eligible to participate in this Plan include all
Board members, employees, officers, and executives of, and consultants and
advisors to, the Company or a Subsidiary, as determined by the Committee.
          (b) FOREIGN PARTICIPANTS. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee is authorized to
provide for any special terms it considers necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve any supplements to, or amendments, restatements, or
alternative versions of the Plan as it considers necessary or appropriate for
such purposes without affecting the terms of the Plan as in effect for any other
purpose; provided, however, that no such supplements, amendments, restatements,
or alternative versions may increase the share limitations contained in
Section 5.1 of the Plan.
6.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals, those to
whom Awards will be granted and will determine the nature and amount of each
Award. No individual will have any right to be granted an Award under this Plan.
ARTICLE 7
STOCK OPTIONS
7.1 GENERAL. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
          (a) EXERCISE PRICE. The exercise price per share of Stock under an
Option will be determined by the Committee and set forth in the Award Agreement;
provided, however, that the Option’s exercise price per share of Stock may not
be less than the Fair Market Value per share of Stock on the date of grant.
          (b) TIME AND CONDITIONS OF EXERCISE. The Committee will determine the
time or times at which an Option may be exercised in whole or in part. The
Committee will also determine the

6



--------------------------------------------------------------------------------



 



performance or other conditions, if any, that must be satisfied before all or
part of an Option may be exercised. Unless otherwise provided in an Award
Agreement, an Option will lapse immediately if a Participant’s employment or
services are terminated for Cause.
          (c) PAYMENT. The Committee will determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note, shares of Stock (through actual tender or by
attestation), or other property (including broker-assisted “cashless exercise”
arrangements), and the methods by which shares of Stock will be delivered or
deemed to be delivered to Participants
          (d) EVIDENCE OF GRANT. All Options will be evidenced by a written
Award Agreement, which Agreement will include such provisions as determined by
the Committee.
7.2 INCENTIVE STOCK OPTIONS. Incentive Stock Options will be granted only to
employees and the terms of any Incentive Stock Options granted under the Plan
must comply with the following additional rules:
          (a) EXERCISE PRICE. The per share exercise price for any Incentive
Stock Option may not be less than the Fair Market Value as of the date of the
grant.
          (b) EXERCISE. No Incentive Stock Option may be exercisable for more
than ten years after the date of its grant.
          (c) LAPSE OF OPTION. An Incentive Stock Option will lapse under the
following circumstances.
               (1) The Incentive Stock Option will lapse ten years from the date
it is granted, unless it lapses earlier under the Award Agreement.
               (2) Unless otherwise provided in the Award Agreement, an
Incentive Stock Option will lapse upon a Participant’s termination of employment
for Cause or for any other reason (other than the death or Disability).
               (3) If the Participant terminates employment because of
Disability or death before the Option lapses pursuant to paragraph (1) or
(2) above, the Incentive Stock Option will lapse, unless it is sooner exercised,
on the earlier of (i) the date on which the Option would have lapsed had the
Participant not become Disabled or lived and had remain employed; or
(ii) 12 months after the date of the Participant’s termination of employment
because of Disability or death. Upon the Participant’s Disability or death, any
Incentive Stock Option exercisable at the Participant’s Disability or death may
be exercised by the Participant’s legal representative, by the person or persons
entitled to do so under the Participant’s last will and testament, or, if the
Participant fails to make testamentary disposition of such Incentive Stock
Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option under the applicable laws of descent and distribution.
          (d) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value
(determined as of the grant date) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00 or such other limitation as imposed by Section
422(d) of the Code, or any successor provision. To the extent that Incentive
Stock Options are first exercisable by a Participant in excess of such
limitation, the excess will be considered Non-Qualified Stock Options.
          (e) TEN PERCENT OWNERS. An Incentive Stock Option will be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock only if such
Option is granted at a price that is not less than 110% of Fair Market Value on
the grant date and the Option is exercisable for no more than five years from
the grant date.
          (f) EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Effective Date.

7



--------------------------------------------------------------------------------



 



          (g) RIGHT TO EXERCISE. An Incentive Stock Option may be exercised only
by the Participant during his or her lifetime.
ARTICLE 8
STOCK APPRECIATION RIGHTS
8.1 GRANT OF SARs. The Committee is authorized to grant SARs to Participants on
the following terms and conditions:
          (a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant to
whom it is granted has the right to receive the excess, if any, of:
               (1) The Fair Market Value of a share of Stock on the date of
exercise; over
               (2) The grant price of the SAR as determined by the Committee,
which will not be less than the Fair Market Value of a share of Stock on the
date of grant.
          (b) OTHER TERMS. All SARs grants will be evidenced by an Award
Agreement. The terms, methods of exercise, methods of settlement, form of
consideration payable in settlement, and any other terms and conditions of any
SAR will be determined by the Committee at the time of the grant of the Award
and as set forth in the Award Agreement.
ARTICLE 9
PERFORMANCE AWARDS
9.1 GRANT OF PERFORMANCE SHARES AND UNITS. The Committee is authorized to grant
Performance Shares and Performance Units to Participants on such terms and
conditions as determined by the Committee. The Committee has the discretion to
determine the number of Performance Shares and /or Performance Units granted to
each Participant and such other terms and conditions of such grant, all as set
forth in the Award Agreement. A Performance Share Award shall list in the Award
Agreement the maximum number of shares of Stock subject to the Award. A
Performance Unit Award shall list in the Award Agreement the maximum amount of
cash subject to the Award and each Performance Unit shall equal a maximum
payment of one U.S. Dollar.
9.2 RIGHT TO PAYMENT. A grant of Performance Shares gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Shares are granted, in whole or in
part, as the Committee will establishes at grant or thereafter. Subject to the
terms of the Plan, the Committee will set performance goals and other terms or
conditions to payment of the Performance Shares and Performance Units, in its
discretion, which, depending on the extent to which they are met, will determine
the number and value of Performance Shares and the Performance Units that will
be paid to the Participant.
9.3 OTHER TERMS. Performance Shares and Performance Units may be payable in
cash, Stock, or other property, and have such other terms and conditions as
determined by the Committee and as set forth in the Award Agreement.
9.4 CASH BONUSES. The Committee is authorized to grant cash bonuses to
Participants on such terms and conditions as determined by the Committee subject
to the terms of the Plan. The purpose of granting cash bonuses under the Plan is
to qualify such cash bonuses as “performance-based compensation” under Section
162(m) of the Code pursuant to Article 11 below.

8



--------------------------------------------------------------------------------



 



ARTICLE 10
STOCK AWARDS
10.1 RESTRICTED STOCK AWARDS
          (a) GRANT OF RESTRICTED STOCK. The Committee is authorized to make
Awards of Restricted Stock to Participants in such amounts and subject to such
terms and conditions as determined by the Committee, all as set forth in the
Award Agreement.
          (b) ISSUANCE AND RESTRICTIONS. Restricted Stock will be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter.
          (c) FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions will be forfeited, provided, however, that the
Committee may provide in any Restricted Stock Award Agreement that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.
          (d) CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under
the Plan may be evidenced as determined by the Committee. If certificates
representing shares of Restricted Stock are registered in the name of the
Participant, the certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of the certificate
until such time as all applicable restrictions lapse.
10.2 STOCK UNIT AWARDS
          (a) GRANT OF STOCK UNITS. The Committee is authorized to make Awards
of Stock Units to Participants in such amounts and subject to such terms and
conditions as determined by the Committee, all as set forth in the Award
Agreement.
          (b) ISSUANCE AND RESTRICTIONS. Stock Units will be subject to such
restrictions on transferability and other restrictions as the Committee may
impose. These restrictions may lapse separately or in combination, at such
times, under such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
          (c) FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, a Stock Unit that is at that
time is unvested or otherwise subject to restrictions will be forfeited,
provided, however, that the Committee may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Stock Units will be waived in
whole or in part in the event of terminations resulting from specified causes,
and the Committee may in any case waive, in whole or in part, restrictions or
forfeiture conditions relating to Stock Units.
          (d) DELIVERY AND PAYMENT. The Committee may determine, in its
discretion, the timing of the delivery of any payment for Stock Units and the
form such payment shall take. Delivery may be promptly after vesting or the
restrictions with respect to the Stock Units have lapsed or at such later time,
as determined by the Committee. Payment may be made in cash, Stock, other
Awards, other property or any combination of the foregoing, as determined by the
Committee, either at the time of grant and memorialized in the Award Agreement
or at any time prior to delivery.

9



--------------------------------------------------------------------------------



 



ARTICLE 11
PERFORMANCE-BASED AWARDS
11.1 PURPOSE. The purpose of this Article 11 is to provide the Committee the
ability to qualify Awards granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code. If the Committee, in its
discretion, decides to grant a Performance-Based Award, the provisions of this
Article 11 will control notwithstanding any contrary provision in the Plan.
11.2 APPLICABILITY. This Article 11 will apply only to those employees selected
by the Committee to receive Performance-Based Awards who, the Committee
believes, are, or are likely to be, as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, Covered
Employees. The Committee may, in its discretion, grant Awards to employees who
are or may become Covered Employees that do not satisfy the requirements of this
Article 11. The designation of a Covered Employee or any other employee as a
Participant for a Performance Period does not entitle the Participant to receive
an Award for the period. Moreover, the designation of a Covered Employee or
other employee as a Participant for a particular Performance Period will not
require designation of such Covered Employee or other employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee or
other employee as a Participant will not require designation of any other
Covered Employees or other employees as Participants in such period or in any
other Performance Period.
11.3 GRANT OF PERFORMANCE-BASED AWARDS. Subject to the requirements of Section
162(m) of the Code, the Committee is authorized to grant to Participants Awards
that also qualify as Performance-Based Awards in such amounts and subject to
such terms and conditions as determined by the Committee, all as set forth in
the applicable Award Agreements. The Award Agreement for each Performance-Based
Award shall state the Performance Goals to be achieved, the length of the
Performance Period and all other material terms necessary to comply with Section
162(m) of the Code.
11.4 PAYMENT OF PERFORMANCE AWARDS. A Participant will be eligible to receive
payment under a Performance-Based Award for a Performance Period only if the
Performance Goals for such period are achieved. In determining the actual
payment of an individual Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.
ARTICLE 12
IPO AWARDS
12.1 IPO AWARDS. IPO Awards will be awarded to Participants selected by the
Committee and will be subject to the following terms and conditions:
          (a) EFFECTIVE DATE OF AWARDS. The effective date of the IPO Awards
will be the date of the Company’s initial public offering of Stock.
          (b) EXERCISE PRICE FOR AWARDS. Notwithstanding anything in the Plan to
the contrary, the exercise price per share of Stock under the IPO Awards will be
the price at which the Company’s Stock is offered to the public in its initial
public offering of Stock (“IPO Price”).
          (c) AMOUNT OF THE IPO AWARDS. Each Participant selected to receive an
IPO Award and who became an employee by the Company on or after October 21,
2001, will be entitled to receive an Option to purchase 50 shares of Stock. Each
Participant selected to receive an IPO Award and who became an employee by the
Company before October 21, 2001, will be entitled to receive an Option to
purchase 100 shares of Stock. Such Option will be designated as a Non-Qualified
Stock Option.
          (d) TIME AND CONDITIONS OF EXERCISE. The IPO Awards will become fully
exercisable on the first anniversary of the date of grant. Unless otherwise
provided in the Award Agreement, the IPO Award will lapse upon a Participant’s
termination of employment or service with the Company or a Subsidiary for any
reason, and will include such other provisions as may be specified by the
Committee.

10



--------------------------------------------------------------------------------



 



          (e) PAYMENT. The Committee will determine the methods by which the
exercise price of the IPO Awards may be paid, the form of payment, including,
without limitation, cash, promissory note, shares of Stock (through actual
tender or by attestation), or other property (including broker-assisted
“cashless exercise” arrangements), and the methods by which shares of Stock will
be delivered or deemed to be delivered to Participants.
          (f) EVIDENCE OF GRANT. All IPO Awards will be evidenced by an Award
Agreement.
ARTICLE 13
PROVISIONS APPLICABLE TO AWARDS
13.1 STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted under the Plan. Awards granted in addition
to or in tandem with other Awards may be granted either at the same time as or
at a different time from the grant of such other Awards.
13.2 EXCHANGE PROVISIONS. The Committee may at any time offer to exchange or buy
out any previously granted Award for a payment in cash, Stock, or another Award,
based on the terms and conditions the Committee determines and communicates to
the Participant at the time the offer is made.
13.3 TERM OF AWARD. The term of each Award will be for the period as determined
by the Committee, provided that in no event will the term of any Incentive Stock
Option or a Stock Appreciation Right granted in tandem with the Incentive Stock
Option exceed a period of ten years from the date of its grant.
13.4 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Subsidiary on the grant or exercise of an Award may be made in such
forms as the Committee determines at or after the time of grant, including
without limitation, cash, promissory note, Stock, other Awards, or other
property, or any combination, and may be made in a single payment or transfer,
in installments, or on a deferred basis, in each case determined in accordance
with rules adopted by, and at the discretion of, the Committee.
13.5 LIMITS ON TRANSFER. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or will be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award will be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution.
13.6 BENEFICIARIES. Notwithstanding Section 13.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.
A beneficiary, legal guardian, legal representative, or other person claiming
any rights under the Plan is subject to all terms and conditions of the Plan and
any Award Agreement applicable to the Participant, except to the extent the Plan
and Award Agreement otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee. If the Participant is married, a
designation of a person other than the Participant’s spouse as his beneficiary
with respect to more than 50% of the Participant’s interest in the Award will
not be effective without the written consent of the Participant’s spouse. If no
beneficiary has been designated or survives the Participant, payment will be
made to the person entitled thereto under the Participant’s will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.
13.7 STOCK CERTIFICATES. Notwithstanding anything herein to the contrary, the
Company will not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Awards, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if

11



--------------------------------------------------------------------------------



 



applicable, the requirements of any exchange on which the shares of Stock are
listed or traded. All Stock certificates delivered under the Plan are subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with Federal, state, or foreign jurisdiction, securities
or other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded. The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements.
13.8 ACCELERATION UPON A CHANGE OF CONTROL. If a Change of Control occurs and,
within one year after the Change of Control, a Participant’s employment or
service with the Company is terminated without Cause or, a Participant
terminates employment or services with the Company for Good Reason, all
outstanding Options, Stock Appreciation Rights, and other Awards will become
fully exercisable and all restrictions on outstanding Awards will lapse. To the
extent that this provision causes Incentive Stock Options to exceed the dollar
limitation set forth in Section 7.2(d), the excess Options will be deemed to be
Non-Qualified Stock Options. Upon, or in anticipation of, such an event, the
Committee may cause every Award outstanding hereunder to terminate at a specific
time in the future and will give each Participant the right to exercise Awards
during a period of time as the Committee, in its sole and absolute discretion,
will determine.
ARTICLE 14
CHANGES IN CAPITAL STRUCTURE
14.1 GENERAL.
          (a) SHARES AVAILABLE FOR GRANT AND LIMITS. If there is any change in
the number of shares of Stock outstanding by reason of any stock dividend or
split, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, the maximum aggregate number of shares of
Stock with respect to which the Committee may grant Awards pursuant to Section
5.1 and the maximum number of shares of Stock which may be granted to any one
person in a single calendar year pursuant to Section 5.4 will be appropriately
adjusted by the Committee. If there is any change in the number of shares of
Stock outstanding by reason of any other event or transaction, the Committee
may, but need not, make such adjustments in the number and class of shares of
Stock with respect to which Awards may be granted pursuant to Section 5.1 and
the maximum number of shares of Stock which may be granted to any one person in
a single calendar year pursuant to Section 5.4, as the Committee may deem
appropriate.
          (b) OUTSTANDING AWARDS — INCREASE OR DECREASE IN ISSUED SHARES WITHOUT
CONSIDERATION. Subject to any required action by the shareholders of the
Company, if there is any increase or decrease in the number of issued shares of
Stock resulting from a subdivision or consolidation of shares of Stock or the
payment of a stock dividend (but only on the shares of Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, the Committee will proportionally
adjust the number of shares of Stock subject to each outstanding Award and the
exercise price per share of Stock of each such Award.
          (c) OUTSTANDING AWARDS — CERTAIN MERGERS. Subject to any required
action by the shareholders of the Company, if the Company is the surviving
corporation in any merger or consolidation (except a merger or consolidation as
a result of which the holders of shares of Stock receive securities of another
corporation), each Award outstanding on the date of such merger or consolidation
will pertain to and apply to the securities which a holder of the number of
shares of Stock subject to such Award would have received in such merger or
consolidation.
          (d) OUTSTANDING AWARDS — OTHER CHANGES. If any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in Article 14, the Committee may, in its absolute discretion, make
such adjustments in the number and class of shares subject

12



--------------------------------------------------------------------------------



 



to Awards outstanding on the date on which such change occurs and in the per
share exercise price of each Award as the Committee may consider appropriate to
prevent dilution or enlargement of rights.
          (e) NO OTHER RIGHTS. Except as expressly provided in the Plan, no
Participant will have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, will affect, and no adjustment by reason thereof will be made with
respect to, the number of shares of Stock subject to an Award or the exercise
price of any Award.
ARTICLE 15
AMENDMENT, MODIFICATION, AND TERMINATION
15.1 AMENDMENT, MODIFICATION, AND TERMINATION. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
will obtain shareholder approval of any Plan amendment in such a manner and to
such a degree as required.
15.2 AWARDS PREVIOUSLY GRANTED. Except as otherwise provided in the Plan,
including without limitation, the provisions of Article 14, no termination,
amendment, or modification of the Plan will adversely affect in any material way
any Award previously granted under the Plan, without the written consent of the
Participant.
ARTICLE 16
GENERAL PROVISIONS
16.1 NO RIGHTS TO AWARDS. No Participant, employee, or other person will have
any claim to be granted any Award under the Plan, and neither the Company nor
the Committee is obligated to treat Participants, employees, and other persons
uniformly.
16.2 NO STOCKHOLDERS RIGHTS. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.
16.3 WITHHOLDING. The Company or any Subsidiary has the authority and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan. With the Committee’s
consent, a Participant may elect to have the Company withhold from those shares
of Stock that would otherwise be received upon the exercise of any Option, a
number of shares having a Fair Market Value equal to the minimum statutory
amount necessary to satisfy the Company’s applicable federal, state, local and
foreign income and employment tax withholding obligations.
16.4 NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Award
Agreement will interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
16.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement will give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

13



--------------------------------------------------------------------------------



 



16.6 INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee or the Board will be indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by him or her in satisfaction
of judgment in such action, suit, or proceeding against him or her provided he
or she gives the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification is in addition to any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
16.7 RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary.
16.8 EXPENSES. The Company and its Subsidiaries will pay the expenses of
administering the Plan.
16.9 TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and if there is any conflict, the text of
the Plan, rather than such titles or headings, will control.
16.10 FRACTIONAL SHARES. No fractional shares of stock will be issued and the
Committee will determine, in its discretion, whether cash will be given in lieu
of fractional shares or whether such fractional shares will be eliminated by
rounding up or down as appropriate.
16.11 SECURITIES LAW COMPLIANCE. With respect to any person who is, on the
relevant date, obligated to file reports under Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act. To the extent
any provision of the Plan or action by the Committee fails to so comply, it will
be void to the extent permitted by law and voidable as deemed advisable by the
Committee.
16.12 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise will be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company will be under no obligation to register under the
Securities Act of 1933, as amended, any of the shares of Stock paid under the
Plan. If the shares paid under the Plan may in certain circumstances be exempt
from registration under the Securities Act of 1933, as amended, the Company may
restrict the transfer of such shares in such manner as it deems advisable to
ensure the availability of any such exemption.
16.13 GOVERNING LAW. The Plan and all Award Agreements will be construed in
accordance with and governed by the laws of the State of Arizona.
16.14 NO AUTHORITY TO REPRICE. Other than in connection with a change in the
Company’s capital structure (as described in Article 14 of this Plan), neither
the Committee nor the Board shall have the authority to reprice any outstanding
Option or SAR without the prior approval of the Company’s shareholders.
“Repricing” means any of the following or any other action that has the same
effect: (i) lowering the exercise price of an Option or the grant price of a SAR
after it is granted; (ii) any other action that is treated as a repricing under
generally accepted accounting principles; or (iii) canceling an Option at a time
when its exercise price exceeds the fair market value of the underlying stock,
in exchange for another Option, a Restricted Stock Award or other equity, unless
the cancellation and exchange occurs in connection with a change in the
Company’s capital structure (as described in Article 14 of this Plan).

14